DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on Application Number 17/024,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (# US 2015/0361285).
Breton et al. discloses:
1. An inkjet ink composition (see Abstract) comprising: 
Water ([0012]); 
a dispersant (pigment dispersion; surfactant as dispersant; [0024]; [0119]); 
titanium oxide ([0031]) particles having an average primary particle diameter of 100 nm or greater (20 nm to 400 nm; [0029]); and 
resin particles A having a glass transition temperature of 40 °C. or higher (40 °C to 100 °C; [0003]; polymer latex), 
wherein X nm of an average primary particle diameter of the titanium oxide  particles (20 nm to 400 nm; [0029]) and Y nm of a volume average particle diameter of the resin particles A (20 to 1000 nm; [0077]; polyester or  latex emulsion) satisfy Y ≥ 1.1 × X (i.e. X= 50 nm, so Y= 1.1 x 50 = 55 nm; X = 200 nm, so Y = 220 nm).
The Examiner draws particular attention to the Applicant that "Breton et al. does address an inorganic pigments, it teaches a laundry list of possible inorganic pigment ([0031]). The format in which Breton et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Breton et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the inorganic pigment (titanium oxide, carbon black or iron oxide) as discloses in [0031] from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377
Given that the Breton et al. reference discloses a range of particle diameter of pigment, resin particles, and glass transition temperature of polymer that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).


2. The inkjet ink composition according to claim 1, wherein the average primary particle diameter of the titanium oxide ([0031]) particles is in a range of 100 nm to 400 nm (20 nm to 400 nm; [0029]).
3. The inkjet ink composition according to claim 1, wherein X and Y satisfy an expression of Y ≥ 1.3 × X (i.e. X= 50 nm, so Y= 1.3 x 50 = 65 nm; X=200 nm, Y=260 nm).
4. The inkjet ink composition according to claim 1, wherein p % by volume of a volume content of the titanium oxide particles with respect to an entire ink composition and r % by volume of a volume content of the resin particles A with respect to the entire ink composition satisfy an expression of r ≥ 0.2 × p (i.e. r= 5% [0082], and p is 5% ([0032]), so 5 ≥ 0.2 x 5= 1).
5. The inkjet ink composition according to claim 1, wherein the glass transition temperature of the resin particles A is in a range of 80° to 200° C (40 °C to 100 °C; [0003]).
6. The inkjet ink composition according to claim 1, wherein P % by mass of a content of the titanium oxide ([0031]) particles with respect to a total mass of the ink composition (0.1 to 10%; [0032]) and R % by mass of a content of all the resin particles contained in the ink composition with respect to the total mass of the ink composition (1 to 20%; [0082]; polymer latex) satisfy all Expressions A-1 to A-3.
P2 + R2 ≤ 300   Expression A-1: (i.e. 52 +1.02 = 26 to 152 + 202= 625)
P ≥ 5   Expression A-2: (0.1 to 10%; [0032])
	R ≥ 1   Expression A-3: (1.0 to 20%; [0082])
7. The inkjet ink composition according to claim 1, wherein P % by mass of a content of the titanium oxide ([0031]) particles with respect to a total mass of the ink composition, R % by mass of a content of all the resin particles contained in the ink composition with respect to the total mass of the ink composition, and D% by mass of a content of the dispersant with respect to the total mass of the ink composition satisfy all Expressions C-1 to C-4.
P2 + (R+D)2 ≤ 350   Expression C-1: (i.e. 52 +(1.0+0.1)2 = 26.21 to 152 + (20+5)2= 850)
	P ≥ 5   Expression C-2: (0.1 to 10%; [0032])
R ≥ 1   Expression C-3: (1.0 to 20%; [0082])
D ≥ 0.1   Expression C-4: (surfactant as dispersant; 0.01 to 5%; [0119]).
Given that the Breton et al. reference discloses a range of amount of pigment, resin particles, and dispersant that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).

8. A maintenance method comprising: wiping off the inkjet ink composition according to claim 1 from an ink jet head used for jetting the inkjet ink composition (piezo inkjet print heads; [0011]; [0127]).
9. The maintenance method according to claim 8, wherein the ink jet head is an ink jet head including a liquid-repellent film, and the wiping is wiping off the inkjet ink composition from the liquid-repellent film (piezo inkjet print heads; [0011]; [0127]); see Examples).
10. An image recording method comprising: applying the inkjet ink composition according to claim 1 onto a surface of a base material using an ink jet method (see Examples).
11. An image recorded material comprising: a base material; and a solidified material of the inkjet ink composition according to claim 1 (see Examples).
12. The inkjet ink composition according to claim 1, wherein the dispersant includes a methacrylate ([0024]; [0057]) .
13. The inkjet ink composition according to claim 1, wherein the resin particles A include a methacrylate ([0035]).
The Examiner draws particular attention to the Applicant that "Breton et al. does address resin particle A (polymer latex), it teaches a laundry list of possible polymer latex ([0035]). The format in which Breton et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Breton et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the polymer latex (methyl acrylate, ethyl acrylate, butyl acrylate, isobutyl acrylate, dodecyl acrylate) as discloses in [0035] from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377
14. The inkjet ink composition according to claim 1, further comprising additional resin particles (polyester base resin; [0063]) being other than the resin particles A and having a volume average particle diameter of 1 nm to 50 nm (20 to 100 nm; [0077]).

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant maintains “Breton merely discloses very broad ranges both of the particle diameter of the inorganic pigment particles and the particle diameter of the resin particles A. Therefore, Breton's disclosure includes numerous combinations of X and Y that do not satisfy the relationship recited in claim 1 of the present application. Further, it is believed that there is no motivation in Breton to design X and Y such that the relationship is satisfied. 
In fact, the examples of Breton do not satisfy the relationship recited in claim 1 of the present application. In the examples of Breton, the diameter of the resin particles is "131.3 nm" as can be seen in paragraph [0140]. In order to satisfy the relationship recited in claim 1 of the present application (Y > 1.1 x X), it is necessary to use inorganic pigment particles having diameter less than 119 nm in Breton. Even though the diameter of the inorganic pigment particles is not shown in the examples of Breton, diameters of the ink particle of the examples are shown in Tables 10 to 12 (as "D50" value), and they are in the range from 122 nm to 154 nm. If one assumes those values as the diameters of the inorganic pigment particles, it can be said that the values do not satisfy the relationship (because they are larger than 119 nm). Thus, there are no examples in Breton that satisfy the relationship recited in claim 1 of the present application.”
Examiner respectfully disagrees. The Examiner draws particular attention to the Applicant that "Breton et al. does address an inorganic pigments, it teaches a laundry list of possible inorganic pigment ([0031]). The format in which Breton et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Breton et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the inorganic pigment (titanium oxide, carbon black or iron oxide) as discloses in [0031] from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
Given that the Breton et al. reference discloses a range of particle diameter of pigment, resin particles, and glass transition temperature of polymer that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on only the examples.
 It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). Therefore the argument is not persuasive.
Applicant maintains “ Breton does not use titanium oxide in the examples, which also supports the conclusion that there is no specific motivation to select titanium oxide in Breton.”
Examiner respectfully disagrees. The Examiner draws particular attention to the Applicant that "Breton et al. does address an inorganic pigments, it teaches a laundry list of possible inorganic pigment ([0031]). The format in which Breton et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Breton et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the inorganic pigment (titanium oxide, carbon black or iron oxide) as discloses in [0031] from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377. Therefore the argument is not persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853